Citation Nr: 0605000	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  04-00 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
arthritis of the left knee.

2.  Entitlement to a rating in excess of 10 percent for 
postoperative residuals of cartilage removal from the left 
knee.

3.  Entitlement to a rating in excess of 10 percent for 
arthritis of the left hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to 
December 1959 and from October 1962 to July 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions rendered by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran was scheduled for videoconference hearing before 
the Board in January 2006; however, prior to the hearing, the 
veteran submitted a statement indicating that he did not wish 
to have a hearing.  


REMAND

By rating decision in September 2003, the RO awarded service 
connection for arthritis of the left knee, evaluated as 10 
percent disabling, and continued a 10 percent evaluation for 
postoperative residuals of cartilage removal from the left 
knee.  Thereafter, the veteran's representative submitted a 
September 2003 statement expressing disagreement with the 
disability evaluations assigned for both disabilities.  While 
the RO subsequently issued a statement of the case and 
supplemental statements of the case addressing the rating for 
residuals of cartilage removal from the left knee, these 
documents do not address the claim for a higher evaluation 
for arthritis of the left knee.  As the September 2003 notice 
of disagreement also placed the issue of a higher evaluation 
for arthritis of the left knee in appellate status, the 
matter must be remanded for the originating agency to issue a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999).  

The most recent medical evidence presently associated with 
the claims folders consists of VA outpatient treatments 
records dated prior to October 2004 and VA examination 
reports dated in September and December 2004.  In a statement 
received in June 2005, the veteran indicated that he had 
undergone a total knee replacement in April and that he had 
complications following the surgery.  He further indicated 
that records were available from the Dorn VA Medical Center 
in Columbia, South Carolina.  The procurement of such 
pertinent medical reports is required.  

In light of the veteran's recent surgery, the Board is of the 
opinion that a new VA examination would be probative in 
determine the current severity of the veteran's service-
connected left knee and hip disabilities.  The "duty to 
assist" requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center in Washington, D.C., for the following 
actions:

1.  The originating agency should obtain 
the names and addresses of all medical 
care providers who have treated the 
veteran for left knee and/or left hip 
disabilities since October 2004.  After 
securing the necessary release, the 
originating agency should obtain these 
records.  In any event, it should obtain 
pertinent treatment records from the Dorn 
VA Medical Center in Columbia, South 
Carolina.  

2.  The originating agency should furnish 
to the veteran a statement of the case 
addressing the issue of entitlement to a 
higher evaluation for arthritis of the 
left knee.  The veteran should be 
properly notified of the requirements to 
perfect an appeal with respect to this 
issue.

3.  The RO should arrange for the veteran 
to be afforded a VA examination to 
determine the current degree of severity 
of his left knee and hip disabilities.  
The veteran should be notified of the 
date, time, and place of the examination 
in writing.  The claims folder, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be performed.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and to the extent possible, the examiner 
should assess the degree of severity of 
any pain.  

The extent of any incoordination, 
weakened movement and excess fatigability 
on use should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination in 
terms of the degree of additional range 
of motion loss of the left knee and left 
hip.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner also should provide an 
opinion concerning the degree of severity 
of any instability or subluxation of the 
left knee.  The examiner should also 
determine if the knee locks and if so the 
frequency of the locking.  

The examiner should also provide an 
opinion concerning the impact of the 
disabilities on the veteran's ability to 
work.

The supporting rationale for each opinion 
expressed must also be provided.

4.  Thereafter, the originating agency 
should review the claims folders and 
ensure that the requested development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  

5.  The originating agency should also 
undertake any other development it 
determines to be warranted.

6.  Then, the originating agency should 
readjudicate the issues on appeal based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the originating agency should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

